DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (Claims 1-9 and 12-13) and Species A in the reply filed on 12/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claim 10 (directed to non-elected Invention II), Claim 11 (directed to non-elected Invention III), and Claim 3 (directed to non-elected Species B) are withdrawn from consideration. The remaining claims 1-2, 4-9, and 12-13 are examined on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means”: 
“exhaust hole opening and closing means” (as recited in claims 4-6, 12), which is interpreted under 112(f) as requiring the structure(s) of a valve (see fig. 4, para. 0041), and equivalents thereof;
“falling object trapping means” (as recited in claims 8-9), which is interpreted under 112(f) as requiring the structure(s) of a box/container/receptacle (see para. 0035), and equivalents thereof;
“powder trapping means” (as recited in claim 9).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As explained above, claim 9 recites “powder trapping means,” which is interpreted under 35 USC 112(f). But the written description fails to disclose the corresponding structure for 

Claims 1-2, 4-9, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “peel and remove the deposit” in the first removal step (see lines 5-8), but then recites “burn a part of the deposit
Claim 1 recites “a burned substance of the deposit” at line 11. It’s unclear if this is the same as the “part of the deposit,” as recited in the phrase “to burn a part of the deposit with the atmospheric air” (line 9-10). For examination purpose, it can be the same substance/part.
Claim 2 recites “the burned substance” at pg. 5 line 4-5. It’s unclear if this is the same as the “part of the deposit,” as recited in the phrase “to burn a part of the deposit with the atmospheric air” in claim 1 (line 9-10). For examination purpose, it can be the same substance/part.
Claim 5 recites “the main chamber comprises a plurality of divided chambers that are dividable” at line 4. It’s unclear what’s meant by “divided” and “dividable,” and the specification does not define those terms. If a chamber is already divided, then it’s unclear how it’s dividable. For examination purpose, “dividable” can be interpreted as able to be moved or shifted (see claim 5 at pg. 7 line 3, reciting “one of the plurality of divided chambers is moved”; see also specification at para. 0060, a divided chamber can be shifted in the lateral direction or in the upward direction).
Claim 6 recites “the exhaust hole opening and closing means is disposed in the plurality of exhaust holes” at line 6-7. It’s unclear if this “exhaust hole opening and closing means” is singular or plural. If singular, then it’s unclear how the opening and closing means can be disposed in a plurality of exhaust holes. Regardless, claim 4 (which claim 6 depends on) recites that the exhaust hole opening and closing means is disposed in one exhaust hole (see line 5, “an” exhaust hole), and claim 6 subsequently recites “a plurality of the exhaust hole opening and closing means” at line 8-9. Thus, for examination purpose, “the exhaust hole opening and closing means” recited at line 6-7 is interpreted as a plurality.
This rejection also applies to Claim 12.
Claim 6 recites “a step of opening and closing the exhaust holes with the exhaust hole opening and closing means except for at least one of a plurality of the exhaust hole opening and closing means” at line 7-9. First, it’s unclear if the recited “the exhaust hole opening and closing means” is singular or plural, for purpose of this step of opening and closing the exhaust holes. Second, if singular, then it’s unclear how one opening and closing means can be used to open and close a plurality of exhaust holes. Third, if plural, it’s also unclear which and how many opening and closing means are used to perform the step.
For examination purpose, it’s interpreted that: there are a plurality of opening and closing means; in the step of opening and closing exhaust holes, at least one opening and closing means is used to perform opening and closing; also in the step of opening and closing exhaust holes, at least one of the other opening and closing means is not used to perform opening and closing (see fig. 5, illustrating a timing chart).
This rejection also applies to Claim 12.
Claim 7 recites “a differential pressure between the chamber and the exhaust pipe” at line 3-4. But claim 4 (which claim 7 depends on) recites that “the chamber” comprises a main chamber and a pull chamber, and the pull chamber is removed. Thus, “the chamber” for purpose of claim 7 only refers to the main chamber, and the scope of “the chamber” in claim 4 and in claim 7 are different (see specification at para. 0058, 0073, 0075-077, 0079-80, 0087, discussing the differential pressure in context of the “main chamber”).
This rejection also applies to Claim 13.
Claim 8
The remaining Claim 4 is rejected because it depends on a claim rejected under 112(b) as provided herein.
Claim limitation “powder trapping means” (as recited in claim 9) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. But the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. Although the specification discloses a “powder trap 26” (para. 0033, fig. 1), the specific structure of such powder trap is not disclosed. In fact, a variety of structures can be used to trap powder—e.g., cooling trap, baffle trap, filter trap, cyclone trap, electrostatic trap, gravity trap, inertia trap—none of which are disclosed in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure and clearly links them to the function so that one of ordinary skill in the art would recognize what structure perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure for performing the claimed function and clearly links or associates the structure to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAMI (Japanese Publication JP2012148906, as cited in 6/18/2020 IDS and translated by Espacenet) and SCHWARZ (US Patent 5527019).
Regarding claim 1, TAKAMI teaches a single crystal pulling-up system (a system comprising silicon single-crystal pulling device 12, see fig. 1, para. 0009, 0025; an annotated version of fig. 1 is provided below) comprising a chamber (chamber 20, fig. 1) and an exhaust pipe (exhaust pipe 26, fig. 1) that exhaust a gas in the chamber (para. 0025-27). TAKAMI’s 

    PNG
    media_image1.png
    608
    833
    media_image1.png
    Greyscale

TAKAMI teaches a cleaning method (cleaning dust or deposits inside an exhaust pipe, see para. 0009, 0031-33) for removing a deposit containing an evaporated substance of a dopant (because the single crystal production process uses N-type dopants, see para. 0008, 0016, 0031, the dust or deposits generated also contain such dopant elements, see para. 0008, 0031-32) deposited in the exhaust pipe (cleaning dust or deposits inside an exhaust pipe, such as exhaust pipe 26, see fig. 1, para. 0009, 0031-33) in the single crystal pulling-up system (a system comprising silicon single-crystal pulling device 12).
TAKAMI’s method comprises a first removal step of causing an inert gas to flow into the exhaust pipe (during single crystal pulling, an inert gas such as argon is introduced into chamber 20 while exhaust is performed by exhaust pipe 26, para. 0026, 0029; after the single crystal rod is 
TAKAMI’s method comprises a second removal step of causing an atmospheric air to which no pulsation is applied to flow (opening valve 40 and valve 42 to introduce air, para. 0036; TAKAMI is silent on applying pulsation to the supply of air) into the exhaust pipe (air is introduced to exhaust pipe 26, see para. 0036) through the chamber (through chamber 20, see fig. 1) to burn a part of the deposit with the atmospheric air (the air, especially oxygen, burns dust or deposits in exhaust pipe 26, see para. 0013-14, 0032-33, 0036), the part being not removable in the first removal step (because TAKAMI already teaches removing deposits in the first removal step, the deposits now reacting with air in the second removal step would be deposits that were not removed in the first removal step), and peel and remove a burned substance of the deposit (vacuum pump 64 is operating when air is introduced, para. 0036, which means the suction power of the vacuum pulls upon the burned dust or deposits to peel and remove them).
Although TAKAMI does not explicitly teach that pulsation is applied to the inert gas, pulsation is a well-known technique in the cleaning art. For example, SCHWARZ teaches a method of using inert gas to remove dust from a surface (see col. 2 line 12-25) and using air to oxidize the dust (see col. 1 line 55-58, col. 2 line 40-43), just like the present application. 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify TAKAMI’s method to incorporate pulsation to the supply of inert gas (see SCHWARZ), with reasonable expectation of peeling and removing deposit, for several reasons. First, a person having ordinary skill in the art would understand that the pulsation—which affects how the inert gas collides with the dust or deposit—enhances the inert gas’s peeling and removing effects. Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate pulsation when supplying the inert gas. Second, it’s well known in the cleaning art to use pulsation to help remove dust from a surface (see SCHWARZ); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Pulsation as incorporated would serve the same function as before (e.g., to help remove dust), thus yielding predictable results.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of TAKAMI and SCHWARZ, in further view of OKITA (US PGPUB 20130306109).
Regarding claim 2, the combination of TAKAMI and SCHWARZ teaches the cleaning method according to claim 1.
The combination teaches wherein the single crystal pulling-up system is provided with a vacuum pump (vacuum pump 64, fig. 1, para. 0027) that regulates a pressure in the chamber during production of the silicon single crystal (when pulling up the single crystal, the inside of 
The combination teaches the first removal step peels the deposit (as explained above) and suctions the deposit (when pulling the single crystal, the exhaust pipeline system applies an amount of exhaust or vacuum to chamber 20, as explained above; the exhaust is continued after the supply of argon is stopped, see TAKAMI at para 0036, fig. 3A, which means that when using the argon gas to peel the deposit, the exhaust is applied to suction the peeled deposit) with the vacuum pump (vacuum pump 64) by causing the inert gas to which the pulsation is applied to flow into the exhaust pipe (as explained above).
The combination teaches the second removal step peels the burned substance (as explained above) and suctions the burned substance with the vacuum pump (air is introduced into exhaust pipe 26 while vacuum pump 64 is operating, see para. 0036, fig. 3B), which is burned with the atmospheric air to which no pulsation is applied (as explained above).
The combination does not explicitly teach:
The system comprises “a blower that suctions the deposit in the exhaust pipe”;
the first removal step peels and suctions the deposit “with the blower” and “in a state where a drive of the vacuum pump is stopped and the blower is driven”; 
the second removal step peels and suctions the burned substance “with the blower.”
OKITA teaches a method of cleaning an exhaust pipe of a single crystal pulling up system (see abstract, para. 0001-03, 0029, fig. 2-3), just like the present application. OKITA teaches a chamber (chamber 12) connected to an exhaust pipe (e.g., exhaust pipes 21-24 are connected to a collective exhaust pipe 26 and they form an exhaust passage 29, see fig. 3, para. 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of TAKAMI and SCHWARZ to incorporate a blower and use the blower to apply suction in the exhaust pipe in a state where a drive of the vacuum pump is stopped and the blower is driven (as taught by OKITA), with reasonable expectation of removing deposits. It’s well known in the art to use a blower to apply suction in the exhaust pipe to suction deposits, in a state where a drive of the vacuum pump is stopped and the blower is driven (see OKITA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The blower and the process of using the blower (in a state where a drive of the vacuum pump is stopped and the blower is driven), as incorporated here, would serve the same function as before (e.g., apply suction to the exhaust pipe), thus yielding predictable results. In the resulting combination, the first removal step and the second removal step would be performed with the blower.

Claims 4-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of TAKAMI and SCHWARZ (as applied to claim 1), in further view of SUZUKI (Japanese Publication JPS63319287, as translated by Espacenet) and OKITA (US PGPUB 20130306109).
Regarding claim 4, the combination of TAKAMI and SCHWARZ teaches the cleaning method according to claim 1. As explained above, the combination teaches the chamber comprises a main chamber, a pull chamber, and a gate valve (see annotated fig. 1 below; see TAKAMI at para. 0030). As explained above, the combination teaches: in the first removal step, the inert gas to which the pulsation is applied flows into the exhaust pipe; in the second removal step, atmospheric air to which no pulsation is applied flows into the exhaust pipe. As explained above, in the first removal step, the single crystal rod is pulled into the pull chamber, the gate valve is closed and the single crystal rod is cut off from the main chamber.

    PNG
    media_image1.png
    608
    833
    media_image1.png
    Greyscale

The combination also teaches that a gas supply pipe (pipe 22) is connected to the chamber (chamber 20) so that gas (e.g., argon from argon source 28, air from air source 34) can be supplied to the chamber (see TAKAMI at fig. 1, para. 0025-26).
The combination does not explicitly teach:
The gas supply pipe is connected to a lid of the main chamber;
in the first removal step, “the pull chamber is removed from the main chamber and exhaust hole opening and closing means is disposed in an exhaust hole in the main chamber which communicates with an inside of the exhaust pipe, a connection opening in the main chamber, which is connected to the pull chamber, is closed with a lid, the exhaust hole opening and closing means closes the exhaust hole to bring a pressure in the exhaust pipe to a negative pressure, the main chamber is filled with the inert gas through a supply pipe provided in the lid, and the exhaust hole opening and closing means opens and closes the exhaust hole to generate a pressure fluctuation in the exhaust pipe, which causes the pressure in the exhaust pipe to return to a pressure of the main chamber”;
in the second removal step, “the exhaust hole opening and closing means opens the exhaust hole, and the lid is moved away from the connection opening or a valve provided in the lid is opened.” 
SUZUKI teaches a single crystal pulling apparatus 10 (fig. 1, para. 0001 at line 13-15; fig. 1 is provided below), just like the present application. 

    PNG
    media_image2.png
    634
    640
    media_image2.png
    Greyscale

SUZUKI teaches that single crystal pulling apparatus 10 comprises: a gate valve (gate valves 25 & 75, fig. 1); a pull chamber (chamber 70, fig. 1); and a main chamber (furnace body 22 and lid body 24, fig. 1). The main chamber has a lid (lid body 24), which is removable from the furnace body 22 (see para. 0001 at line 107, “After placing the lid body 24 for pulling up on the furnace body 22 . . .”; see also fig. 1, lid body 24 has a flange for connection with furnace body 22). SUZUKI teaches a gas supply pipe 27 is connected to lid body 24 to supply inert gas into the main chamber (para. 0001 at lines 69-72). Lid body 24 also has a valve (gate valve 25, fig. 1) for controlling the communication with pull chamber 70 when the pull chamber is mounted and for controlling the communication with the atmosphere when the pull chamber is dismounted (see fig. 1).
SUZUKI further teaches that as the pull-up growth of the single crystal is completed, the single crystal is pulled into pull chamber 70 and completely housed therein, and gate valves 25 and 75 are closed (para. 0001 at line 141-47). Then the pull chamber is separated from lid 24 and allowed to stand until the single crystal is sufficient cooled (para. 0001 at line 145-52).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of TAKAMI and SCHWARZ to incorporate a removable lid having a gate valve and a gas supply pipe (see SUZUKI) and incorporate a step of removing the pull chamber from the main chamber (see SUZUKI), with reasonable expectation of producing a single crystal. It’s well known in the single crystal art that: the main chamber has a removable lid, the lid having a gate valve and a gas supply pipe (see SUZUKI); when the single crystal is pulled into the pull chamber, the gate valve is closed (see TAKAMI; see also SUZUKI); after the gate valve is closed, the pull chamber is separated from the lid of the main chamber (see SUZUKI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The removable lid (having gate valve and gas supply pipe) and step of separating the pull chamber, as incorporated here, would serve the same function as before (e.g., serve as a lid on the furnace, produce the single crystal), thus yielding predictable results.
OKITA teaches an exhaust hole opening and closing means (opening-and-closing valves 31-34, fig. 2, 6A-6B, 7A-7B, para. 0031; the same reference numerals as those in FIG. 1 denote the same component elements in fig. 6A-6B, 7A-7B, see para. 0043, 0045) disposed in an exhaust hole (inserted into openings 12b to 12e of the exhaust passage 29, see fig. 1A-1B, 2,  Before the exhaust hole opening and closing means (opening-and-closing valves 31-34) is disposed in the exhaust hole, the lid (casing 13) and the crucible (crucible 14) are first removed (para. 0039; see also dashed lines in fig. 2).
OKITA further teaches opening and closing the exhaust hole opening and closing means (opening-and-closing valves 31-34) to generate a pressure fluctuation in the exhaust pipe (by opening and closing the opening-and-closing valves, see abstract, para. 0031-33, fig. 5, the pressure inside the exhaust passage fluctuates, see para. 0016, 0020, 0041). The exhaust hole opening and closing means closes the exhaust hole to bring a pressure in the exhaust pipe to a negative pressure (the pressure inside exhaust passage 29 is negative when the exhaust openings 12b-12e are closed by the opening-and-closing valves, para. 0032, 0041). And when the exhaust hole opening and closing means opens the exhaust hole, fluid communication between the main chamber and the exhaust pipe resumes; this causes the pressure in the exhaust pipe to return to a pressure of the main chamber (see para. 0032, 0041).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of TAKAMI, SCHWARZ, and SUZUKI to incorporate steps of using an exhaust hole opening and closing means (e.g., dispose the exhaust hole opening and closing means into an exhaust hole; close the exhaust hole to bring a pressure in the exhaust pipe to a negative pressure; open and close the exhaust hole to generate a pressure fluctuation in the exhaust pipe, causing pressure in the exhaust pipe to return to a pressure of the main chamber) (see OKITA), with reasonable expectation of generating pressure fluctuation in the exhaust pipe. First, by using the exhaust hole opening and closing means See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The steps of using the exhaust hole opening and closing means, as incorporated here, would serve the same function as before (e.g., generate pressure fluctuation), thus yielding predictable results.
Moreover, it would’ve been obvious to a person having ordinary skill in the art to further incorporate:
In the first removal step, a step of placing the lid on the main chamber to close the connection opening in the main chamber (i.e., the opening between main chamber and pull chamber), and a step of filling the main chamber with inert gas through a gas supply pipe provided in the lid;
In the second removal step, a step of having the exhaust hole opening and closing means open the exhaust hole, and a step of either moving away the lid or opening a lid in the lid.
That’s because the first removal step is performed using an inert gas (as explained above); the lid is removed before the exhaust hole opening and closing means is disposed into the exhaust hole (as explained above, see OKITA); the lid has the gas supply pipe for supplying inert gas (as explained above, see SUZUKI). A person having ordinary skill in the art would understand that, by placing the lid on the main chamber to close the connection opening in the main chamber (i.e., the opening between main chamber and pull chamber) and supplying inert 
That’s also because the second removal step is performed using atmospheric air (as explained above); the exhaust hole opening and closing means (opening-and-closing valves 31-34) controls whether air/gas flows into the exhaust pipe through the exhaust hole (as explained above, see OKITA); the lid is removable and has a gate valve 25 (as explained above, see SUZUKI). A person having ordinary skill in the art would understand that, by either moving away the lid or opening gate valve 25, atmospheric air would flow into main chamber; by opening the exhaust hole opening and closing means (opening-and-closing valves 31-34), atmospheric air in the main chamber would flow into the exhaust pipe; this means atmospheric air can supplied into the exhaust pipe to carry out the second removal step.
Regarding claim 5, the combination of TAKAMI and SCHWARZ teaches the cleaning method according to claim 1. As explained above, the combination teaches the chamber comprises a main chamber, a pull chamber, and a gate valve (see annotated fig. 1 above; see TAKAMI at para. 0030). As explained above, the combination teaches: in the first removal step, the inert gas to which the pulsation is applied flows into the exhaust pipe; in the second removal step, atmospheric air to which no pulsation is applied flows into the exhaust pipe. As explained above, in the first removal step, the single crystal rod is pulled into the pull chamber, the gate valve is closed and the single crystal rod is cut off from the main chamber.
The combination also teaches that a gas supply pipe (pipe 22) is connected to the chamber (chamber 20) so that gas (e.g., argon from argon source 28, air from air source 34) can be supplied to the chamber (see TAKAMI at fig. 1, para. 0025-26).
The combination does not explicitly teach:
The gas supply pipe is connected to a lid of the main chamber;
“the main chamber comprises a plurality of divided chambers that are dividable”;
in the first removal step, “the pull chamber is removed from the main chamber and exhaust hole opening and closing means is disposed in an exhaust hole in the main chamber which communicates with an inside of the exhaust pipe, a connection opening in the main chamber, which is connected to the pull chamber, is closed with a lid, the exhaust hole opening and closing means closes the exhaust hole to bring a pressure in the exhaust pipe to a negative pressure, the main chamber is filled with the inert gas through a supply pipe provided in the lid, and the exhaust hole opening and closing means opens and closes the exhaust hole to generate a pressure fluctuation in the exhaust pipe, which causes the pressure in the exhaust pipe to return to a pressure of the main chamber”;
in the second removal step, “the exhaust hole opening and closing means opens the exhaust hole, and one of the plurality of divided chambers is moved to form a gap between another divided chamber and the one.” 
SUZUKI teaches a single crystal pulling apparatus 10 (annotated fig. 1 is provided below), comprising: a gate valve (gate valves 25 & 75); a pull chamber (chamber 70); and a main chamber (furnace body 22 and lid body 24). The main chamber has a lid (lid body 24), which is removable from the furnace body 22 (see para. 0001 at line 107; see also fig. 1, lid body 24 has a flange for connection with furnace body 22). Moreover, the main chamber comprises a plurality of divided chambers that are dividable (see annotated fig. 1 below; lid body is removable).

    PNG
    media_image3.png
    634
    642
    media_image3.png
    Greyscale

SUZUKI further teaches a gas supply pipe 27 is connected to lid body 24 to supply inert gas into the main chamber (para. 0001 at lines 69-72). Lid body 24 also has a valve (gate valve 25, fig. 1) for controlling the communication with pull chamber 70 when the pull chamber is mounted and for controlling the communication with the atmosphere when the pull chamber is dismounted (see fig. 1).
SUZUKI further teaches that as the pull-up growth of the single crystal is completed, the single crystal is pulled into pull chamber 70 and completely housed therein, and gate valves 25 and 75 are closed (para. 0001 at line 141-47). Then the pull chamber is separated from lid 24 and allowed to stand until the single crystal is sufficient cooled (para. 0001 at line 145-52).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of TAKAMI and SCHWARZ to incorporate a removable lid having a 
OKITA teaches an exhaust hole opening and closing means (opening-and-closing valves 31-34) disposed in an exhaust hole (inserted into openings 12b to 12e of the exhaust passage 29) in the main chamber (openings in chamber 20) which communicates with an inside of the exhaust pipe (see fig. 1A-1B, 2, communicating with the inside of exhaust passage 29). Before the exhaust hole opening and closing means (opening-and-closing valves 31-34) is disposed in the exhaust hole, the lid (casing 13) and the crucible (crucible 14) are first removed (para. 0039; see also dashed lines in fig. 2).
OKITA further teaches opening and closing the exhaust hole opening and closing means (opening-and-closing valves 31-34) to generate a pressure fluctuation in the exhaust pipe (see abstract, fig. 5, para. 0016, 0020, 0031-33, 0041). The exhaust hole opening and closing means closes the exhaust hole to bring a pressure in the exhaust pipe to a negative pressure (the pressure inside exhaust passage 29 is negative when the exhaust openings 12b-12e are closed by the opening-and-closing valves, para. 0032, 0041). And when the exhaust hole opening and closing means opens the exhaust hole, fluid communication between the main chamber and the exhaust pipe resumes; this causes the pressure in the exhaust pipe to return to a pressure of the main chamber (see para. 0032, 0041).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of TAKAMI, SCHWARZ, and SUZUKI to incorporate steps of using an exhaust hole opening and closing means (e.g., dispose the exhaust hole opening and closing means into an exhaust hole; close the exhaust hole to bring a pressure in the exhaust pipe to a 
Moreover, it would’ve been obvious to a person having ordinary skill in the art to further incorporate:
In the first removal step, a step of placing the lid on the main chamber to close the connection opening in the main chamber (i.e., the opening between main chamber and pull chamber), and a step of filling the main chamber with inert gas through a gas supply pipe provided in the lid;
In the second removal step, a step of having the exhaust hole opening and closing means open the exhaust hole, and a step of moving the lid to move one of the plurality of divided chambers (e.g., the first divided chamber in annotated fig. 1 of SUZUKI) to form a gap between another divided chamber and the one (e.g., a gap between the second divided chamber and the first divided chamber, see annotated fig. 1 of SUZUKI).
That’s because the first removal step is performed using an inert gas (as explained above); the lid is removed before the exhaust hole opening and closing means is disposed into the exhaust hole (as explained above, see OKITA); the lid has the gas supply pipe for supplying inert gas (as explained above, see SUZUKI). A person having ordinary skill in the art would understand that, by placing the lid on the main chamber to close the connection opening in the main chamber (i.e., the opening between main chamber and pull chamber) and supplying inert gas through the gas supply pipe provided in the lid, inert gas such as argon can be supplied into the main chamber and then into the exhaust pipe to carry out the first removal step.
That’s also because the second removal step is performed using atmospheric air (as explained above); the exhaust hole opening and closing means (opening-and-closing valves 31-34) controls whether air/gas flows into the exhaust pipe through the exhaust hole (as explained above, see OKITA); the lid is removable (as explained above, see SUZUKI). A person having ordinary skill in the art would understand that, by moving away the lid (this means the first 
Regarding claim 6, the combination of TAKAMI, SCHWARZ, SUZUKI, and OKITA teaches the cleaning method according to claim 4.
The combination teaches wherein a main chamber side end portion in the exhaust pipe is divided into a plurality of branch portions (see TAKAMI at fig. 1, exhaust pipe 26 is split into two branches before being connected to chamber 20), the main chamber is provided with a plurality of the exhaust holes (see TAKAMI at fig. 1, the bottom of chamber 20 has two exhaust outlets) that communicate with insides of the branch portions of the exhaust pipe (see TAKAMI at fig. 1, each exhaust outlet connected to a branch of exhaust pipe 26).
The combination teaches in the first removal step (as explained above), the exhaust hole opening and closing means is disposed in the plurality of exhaust holes (see OKITA at fig. 1A-1B, 2, para. 0031-32, the plurality of opening-and-closing valves 31-34 are inserted into exhaust openings 12b to 12e of the exhaust passage 29). As explained above, the combination teaches opening and closing the exhaust holes with the exhaust hole opening and closing means (opening-and-closing valves 31-34 open and close exhaust openings 12b-12e). 

    PNG
    media_image4.png
    572
    750
    media_image4.png
    Greyscale

Moreover, the combination teaches a step of opening and closing the exhaust holes with the exhaust hole opening and closing means except for at least one of a plurality of the exhaust hole opening and closing means (see OKITA at fig. 5, para. 0033, intermittently opening and closing the first valve while the other valves are closed, then intermittently opening and closing the second valve while the other valves are closed, and so forth) to cause the inert gas to which the pulsation is applied to flow into the exhaust pipe (as explained above), and a step of filling the main chamber with the inert gas through the supply pipe (see OKITA at fig. 5, a brief pause between opening/closing the first valve and then opening/closing the second valve, a brief pause between opening/closing the second valve and then opening/closing the third valve, and so forth; as explained above, argon is still supplied into the main chamber through the gas supply pipe in the lid) are repeated a plurality of times (see OKITA at fig. 5, para. 0032-33, repeating cycles).
Regarding claim 7, the combination of TAKAMI, SCHWARZ, SUZUKI, and OKITA teaches the cleaning method according to claim 4. As explained above, in the first removal step, the exhaust hole is opened and closed to apply the pulsation to the inert gas. The combination 
Regarding claim 12, the combination of TAKAMI, SCHWARZ, SUZUKI, and OKITA teaches the cleaning method according to claim 5. As explained above (see claim 6), the combination teaches: 
wherein a main chamber side end portion in the exhaust pipe is divided into a plurality of branch portions, 
the main chamber is provided with a plurality of the exhaust holes that communicate with insides of the branch portions of the exhaust pipe, and 
in the first removal step, the exhaust hole opening and closing means is disposed in the plurality of exhaust holes, and a step of opening and closing the exhaust holes with the exhaust hole opening and closing means except for at least one of a plurality of the exhaust hole opening and closing means to cause the inert gas to which the pulsation is applied to flow into the exhaust pipe, and a step of filling the main chamber with the inert gas through the supply pipe are repeated a plurality of times.  
Regarding claim 13, the combination of TAKAMI, SCHWARZ, SUZUKI, and OKITA teaches the cleaning method according to claim 5. As explained above (see claim 7), the combination teaches: “wherein in the first removal step, after a differential pressure between the chamber and the exhaust pipe becomes 20 kPa or greater, the exhaust hole is opened and closed to apply the pulsation to the inert gas.”

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of TAKAMI and SCHWARZ (as applied to claim 1), in further view of ZENG (Chinese Publication CN204779924, as translated by Espacenet).
Regarding claim 8, the combination of TAKAMI and SCHWARZ teaches the cleaning method according to claim 1. The combination teaches a trapping means (filter 50, fig. 1, para. 0027), placed in the exhaust, for filtering the exhaust gas and for protecting other structures such as the vacuum pump (para. 0013, 0020).
The combination does not explicitly teach:
“the exhaust pipe is provided with a rising portion extending vertically”;
The trapping means is a “falling object trapping means . . . provided at a lower end of the rising portion”;
“in the first removal step and the second removal step, the falling object trapping means traps a part of the deposit, which is not passable through the rising portion and falls due to an own weight.”
ZENG teaches a single crystal pulling-up system (Czochralski silicon single crystal furnace 21, para. 0029, fig. 5) having a trapping means in the exhaust (dust collector connected for furnace 21 via air inlet 12, see abstract, para. 0002, 0021, fig. 1 & 5), just like the present application. ZENG teaches an exhaust pipe (an unlabeled exhaust pipe connecting furnace 21 to vacuum pumps 25 & 26, see fig. 5, para. 0027) is provided with a rising portion extending vertically (cyclone body 8 having a central air pipe 5 that extends vertically, see fig. 1, para. 0021, 0023); a falling object trapping means (ash collecting bucket 9, fig. 1, para. 0021, 0023) is provided at a lower end of the rising portion (see fig. 1, at a lower end of cyclone body 8, below central air pipe 5). Additionally, ZENG teaches that the falling object trapping means can be positioned downstream of a chamber (downstream of furnace 21, see fig. 1 & 5), and upstream of a powder trapping means (upstream of filter 17, see fig. 1, para. 0021, 0023).
Moreover, ZENG teaches that when suction is applied to the exhaust pipe (see para. 0029, using vacuum pump 25 to evacuate), the falling object trapping means (ash collecting bucket 9) traps a part of the deposit, which is not passable through the rising portion and falls 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of TAKAMI and SCHWARZ to incorporate a rising portion and a falling object trapping means provided at a lower end of the rising portion, and to use the falling object trapping means to trap a part of the deposit that’s not passable through the rising portion and falls due to an own weight (see ZENG), with reasonable expectation of trapping heavier deposit. It’s well known in the art that: a single crystal pulling-up system can have a trapping means in the exhaust to collect dust (see TAKAMI; see also ZENG), the trapping means is a falling object trapping means provided at a lower end of a rising portion of the exhaust pipe (see ZENG); the falling object trapping means is used to trap a part of the deposit that’s not passable through the rising portion and falls due to an own weight (see ZENG).  All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The falling object trapping means (and the rising portion) and the process of using them, as incorporated here, would serve the same function as before (e.g., separate and capture heavier dust), yielding predictable results. 
In the resulting combination, the falling object trapping means would be used to trap deposit in the first removal step and the second removal step. The falling object trapping means would be positioned downstream of the chamber (e.g., chamber 20) and upstream of a powder trapping means (e.g., filter 50).
Regarding claim 9, the combination of TAKAMI, SCHWARZ, and ZENG teaches the cleaning method according to claim 8. 
The combination teaches a powder trapping means (filter 50, see TAKAMI at fig. 1, para. 0017-19, 0027) provided in the exhaust pipe (see TAKAMI at fig. 1). The combination teaches that in the first removal step and the second removal step (as explained above), the powder trapping means traps a powder contained in the deposit (filter 50 traps dust, see TAKAMI at para. 0013, 0017-19).
As explained above, the combination teaches that the falling object trapping means would be positioned downstream of the chamber (e.g., chamber 20) and upstream of a powder trapping means (e.g., filter 50). This means the falling object trapping means is positioned in between the chamber and the powder trapping means, i.e., at a position that is opposite to that of the chamber with respect to the falling object trapping means.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
Korean Publication KR20030078460 to CHO teaches a falling object trapping means (e.g., tray 147), a rising portion (e.g., pipe 143), and a powder trapping means (e.g., filter 132);
US PGPUB 20130008381 to FUKUMORI teaches a falling object trapping means (e.g., gravity trap 50);
US PGPUB 20110020544 to MATSUMOTO teaches that conventional powder trap includes cooling trap, baffle trap, filter trap, cyclone trap, electrostatic trap, gravity trap, or inertia trap;
US PGPUB 20160333496 to YANAGIMACHI teaches chamber 2 has three divided chambers, which can be opened and closed;
US PGPUB 20080053372 to ANTTILA teaches chamber 1 has three divided chambers, each provided with flanges to indicate a facility to open the chamber;
WIPO Publication WO2016125605 to OKITA teaches chamber with three divided chambers, each having flanges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714   
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714